Citation Nr: 1444390	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  08-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain with impingement of the L3 and L4 dermatomes.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 1979.

This matter came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2012, the Board remanded the instant issues, as well as the issue of entitlement to service connection for a left lower extremity disability.  In November 2012, the RO granted service connection for left lower extremity radiculopathy.  As this constitutes a full grant of the benefit sought on appeal, the Board will not address this issue herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the severity of her low back disability, and examinations to determine whether the Veteran's service-connected disabilities, in combination, precluded her securing or following a substantially gainful occupation.  

On VA spine examination in October 2012, the examiner indicated that the Veteran could not perform initial range of motion testing due to instability without the use of her cane and pain radiating down the left lower extremity.  It is unclear whether motion was not possible, or whether the Veteran declined to perform range of motion testing.  The Board observes that an additional entry by this examiner in the voluminous examination report indicates the Veteran's report that she could not perform light duty tasks within her home.  Further comment is necessary from a VA examiner to determine whether there is any useful range of motion of the Veteran's lumbar spine.  

The Board additionally notes that the examiner stated that solely based on the Veteran's service-connected conditions, it was less likely as not that she could perform in any occupation requiring strenuous labor.  He noted that, during the examination, the Veteran could not perform any type of bending or stooping without the use of her cane due to her lower back degenerative disc disease and left lower extremity symptoms.  He indicated that, during the examination, the Veteran was noted to have an antalgic gait.  He further opined that it was at least as likely as not that the Veteran could engage in occupations requiring light duty or sedentary labor.  He pointed out that the Veteran had multiple nonservice-connected conditions that would likely affect her employability.

Notably, this same VA examiner provided opinions regarding the effect of the Veteran's service-connected migraines and left lower extremity disability on her employability.  Regarding the migraine disability, the examiner stated that the condition impacted the Veteran's ability to work, and noted the Veteran's report of having to lie down with the onset of headaches, and that she was unable to contribute or participate in volunteer activities.  This suggests that the migraine disability might impact the Veteran's ability to engage in occupations requiring light duty or sedentary labor, in potential conflict with this examiner's opinion regarding the impact of the Veteran's lumbar spine disability on employment.  Moreover, while the examiner indicated that the Veteran should be able to engage in occupations requiring light duty or sedentary labor, he further noted the Veteran's report of inability to participate in volunteer activities and that she was unable to engage in light work in her residence.  Clarification should be sought as to whether the Veteran's service-connected disabilities, in combination, preclude her securing or following a substantially gainful occupation.  

Finally, the Board has determined that if the below development does not result in a combined evaluation that meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a), the Veteran's case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

In light of the above discussion, the Board has determined that additional development and adjudication is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the severity of her service-connected low back disability, and to determine the extent of functional impairment caused by the Veteran's service-connected disabilities with regard to her employment.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

 The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

The examiner must express an opinion as to whether 
there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.  Specifically, the examiner should be asked to comment on whether the Veteran is able to perform range of motion testing, or whether she declines to do so.  

The examiner should also address the Veteran's functional limitations due to her service-connected disabilities (low back strain, left lower extremity radiculopathy, and migraine headaches), jointly, as they may relate to her ability to function in a work setting and to perform work tasks.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in an examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  

If the development and adjudication directed herein do not result in ratings sufficient to warrant consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), the Veteran's claims file should be forwarded to the referred to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  

If the decision remains adverse to the Veteran, she should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

